Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-13-00850-CR

                               George GALVAN,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2012CR9426
                Honorable Maria Teresa Herr, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED January 29, 2014.


                                        _________________________________
                                        Karen Angelini, Justice